 
 
IV 
111th CONGRESS 
1st Session 
H. RES. 545 
In the House of Representatives, U. S.,

June 16, 2009
 
RESOLUTION 
Providing for consideration of the conference report to accompany the bill (H.R. 2346) making supplemental appropriations for the fiscal year ending September 30, 2009, and for other purposes. 
 
 
That upon adoption of this resolution it shall be in order to consider the conference report to accompany the bill (H.R. 2346) making supplemental appropriations for the fiscal year ending September 30, 2009, and for other purposes. All points of order against the conference report and against its consideration are waived. The conference report shall be considered as read. 
2.The Chair may postpone further consideration of the conference report to such time as may be designated by the Speaker. 
 
Lorraine C. Miller,Clerk.
